OliveR, Chief Judge:
This appeal for reappraisement relates to certain maps exported from Canada and entered at the port of Fairbanks, Alaska.
On an agreed set of facts, upon which the case has been submitted, it is established that the proper basis for appraisement of the merchandise in question is constructed value, as defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (70 Stat. 943), and that such statutory value for each of the items involved herein is as follows:
2 Autopositives (one set)_$962.50
2 Ozalid prints, each $2.50_ 5. 00
Judgment will be rendered accordingly.